Citation Nr: 0927936	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-32 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fracture of the 
right proximal humerus, secondary to post-operative medial 
meniscectomy, left knee, with hypertrophic degenerative 
changes, status-post total left knee replacement.  

4.  Entitlement to service connection for left shoulder 
injury status-post arthroscopic rotator cuff repair, 
secondary to post-operative medial meniscectomy, left knee, 
with hypertrophic degenerative changes, status-post total 
left knee replacement.

5.  Entitlement to an increased evaluation for post-operative 
medial meniscectomy, left knee, with hypertrophic 
degenerative changes, status-post total left knee 
replacement, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for residuals, 
injury right knee with posterolateral synovial tear and 
hypertrophic degenerative changes, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased evaluation for post-operative 
cholecystectomy with residual infectious hepatitis A, B and 
C, symptomatic, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1958, and from March 1958 to May 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied increased evaluations 
for the Veteran's service-connected knee disabilities and 
service connection for the claimed shoulder conditions.  It 
is also on appeal from a November 2005 rating decision of the 
RO that denied service connection for bilateral hearing loss 
and tinnitus.  

In April 2008, the Veteran's claim was remanded for 
additional development.  The issues of service connection for 
bilateral hearing loss and tinnitus, and entitlement to an 
increased evaluation for post-operative cholecystectomy with 
residual infectious hepatitis A, B and C, symptomatic, are 
again before the Board for adjudication.  

The issues of (1) service connection for fracture of the 
right proximal humerus, secondary to post-operative medial 
meniscectomy, left knee, with hypertrophic degenerative 
changes, status-post total left knee replacement; (2) service 
connection for left shoulder injury status-post arthroscopic 
rotator cuff repair, secondary to post-operative medial 
meniscectomy, left knee, with hypertrophic degenerative 
changes, status-post total left knee replacement; (3) an 
increased evaluation for post-operative medial meniscectomy, 
left knee, with hypertrophic degenerative changes, status-
post total left knee replacement; and (4) an increased 
evaluation for residuals, injury right knee with 
posterolateral synovial tear and hypertrophic degenerative 
changes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that a bilateral 
hearing loss can be related to his period of service; nor was 
it present to a compensable degree within one year of his 
separation from service.

2.  The evidence of record does not show that he has tinnitus 
that has been related to his period of service.  

3.  The evidence of record does not show that the Veteran's 
post-operative cholecystectomy with residual infectious 
hepatitis A, B and C results in anorexia, dietary 
restriction, continuous medication, or incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for post-operative cholecystectomy with residual infectious 
hepatitis A, B and C have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7345 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied with respect to 
the hearing loss and tinnitus claims by way of a February 
2005 letter that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

With respect to the Veteran's claim for an increased 
evaluation for post-operative cholecystectomy, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a March 2005 
letter that fully addressed all necessary notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
September 2005 SOC after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in May 2008 and was followed by a November 2008 
SSOC.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the March 2005 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The Veteran has been represented by a service 
organization during the appeal.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  The September 2005 SOC set forth the specific 
rating criteria.  This was followed by readjudication in a 
November 2008 SSOC.  These factors show that the notice 
deficiency did not affect the essential fairness of the 
adjudication, rebutting the presumption of prejudice.  For 
this reason, no further development is required regarding the 
duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The appellant was afforded VA medical 
examinations in September 2002, October 2004 and October 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The report of the Veteran's November 1957 separation medical 
examination indicates that he had no hearing loss and 
identifies no defects or diagnoses, and he specifically 
denied any ear, nose or throat trouble.  The report of the 
Veteran's April 1975 separation medical examination shows 
that the Veteran did not have hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2008).  It identifies no pertinent defects 
or diagnoses, although he reported a history of hearing  
loss.  The physician's summary section is negative for 
pertinent complaints, symptoms, findings or diagnoses.  There 
is no evidence of pertinent complaints, symptoms, findings or 
diagnoses of hearing loss within one year of the Veteran's 
separation from service.  Because tinnitus and hearing loss 
for VA purposes were not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Because hearing loss was not seen within one year of 
the Veteran's separation from service, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The Veteran was examined by VA in October 2005.  His medical 
records and claims file were reviewed.  His medical history 
was noted, as were his claimed sources of inservice noise 
exposure, which included combat.  He specifically denied 
occupational and recreational noise exposure.  The results of 
current audiometric testing were provided and show bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385.  The report 
also notes that tinnitus was present.  The examiner noted 
that the Veteran's hearing loss and tinnitus were most likely 
both due to damage to cochlea.  The examiner also noted that 
the Veteran's hearing loss and tinnitus were less likely as 
not (less than 50/50 probability) caused by or as a result of 
military noise exposure.  The rationale was that the 
Veteran's hearing was normal on retirement physical.  

The Veteran contends that he incurred his hearing loss and 
tinnitus during combat in Korea.  The Board recognizes that 
if a Veteran engaged in combat with the enemy during a period 
of war, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  

In this case, the Veteran's DID 214 for his period of Korean 
service does not reflect any combat citations such as a 
Combat Infantryman Badge, Purple Heart Medal, or Bronze Star 
Medal with a "V" device for valor in combat.  Therefore, 
noise exposure cannot be presumed, as would be consistent 
with the rigors of combat.  However, even if noise exposure 
was presumed, the October 2005 VA opinion before the Board 
would constitute clear and convincing evidence that the 
Veteran's current tinnitus and hearing loss were not incurred 
during active duty, and thus the presumption set forth at 38 
U.S.C.A. § 1154(b) would not apply to the Veteran's claim.

Moreover, as a layperson the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or an opinion as to the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, supra. See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his own contentions do not constitute competent medical 
evidence linking his current bilateral hearing loss and 
tinnitus to his active duty.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for bilateral hearing loss 
or tinnitus.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's disability is evaluated under Diagnostic Code 
7345 as chronic liver disease without cirrhosis, including 
hepatitis B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, and drug-induced hepatitis, but excluding 
bile duct disorders and hepatitis C.  Chronic liver disease 
with daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period, is rated 20 percent 
disabling.  

Parenthetically, the Board notes that the criteria for a 20 
percent rating for hepatitis C, as set forth in Diagnostic 
Code 7354, is identical to the criteria for a 20 percent 
evaluation set forth in Diagnostic Code 7345.  

Note (1) following Diagnostic Code 7345 provides that 
sequelae, such as cirrhosis or malignancy of the liver, will 
be evaluated under an appropriate diagnostic code, but the 
same signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.

Note (2) following Diagnostic Code 7345 provides that a 
period of "incapacitating symptoms" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.

VA treatment records dated during the appeal period are 
negative for any anorexia, dietary restriction, continuous 
medication, or incapacitating episodes.

During a September 2002 VA examination, the Veteran 
complained of extreme tiredness and weakness, at which time 
he got blurred vision.  On physical examination, the 
Veteran's abdomen was soft and flat, and no organs, masses or 
tenderness were elicited.  There was a right upper quadrant 
healed surgical scar due to previous cholecystectomy.  
Laboratory data showed that the Veteran's hepatitis surface 
antigen B was positive, hepatitis C antibodies were positive 
and his hepatitis A virus total was positive.  Therefore, it 
was evident that the Veteran had a history of hepatitis B, 
hepatitis A, and hepatitis C due to positive antibodies.  The 
pertinent impression was that the Veteran had contact with 
hepatitis A, B and C.  His symptoms were probably due to the 
hepatitis, which he evidently got from the poor living 
conditions and food and drinking conditions in Korea.  

During an October 2004 VA examination, the Veteran complained 
of right upper quadrant pain since 1975 that he described as 
a dull ache that interfered with sleeping and occasionally 
caused nausea and vomiting.  He also complained of diarrhea 
in which he did not see any blood and that was not black.  He 
also reported fatigue that came with occasional ringing in 
the ears.  The Veteran stated that his weight was stable.  
Reviewing June 2004 blood tests, the examiner noted that the 
Veteran's liver function was shown to be within normal limits 
for ALT and AST.  The examiner commented that the Veteran was 
not anemic and there was no hematochezia or melena.

On physical examination, the Veteran had a healed surgical 
scar in the right upper quadrant secondary to previous 
gallbladder surgery.  The scar was not depressed or elevated, 
the color was consistent with the rest of the skin and there 
was no loss of tissue beneath the scar.  There were no organs 
or masses palpable.  He complained of tenderness in the right 
and left lower quadrant.  There was no guarding or rebound.  
The pertinent impression was (1) past history of 
cholecystotomy for gallbladder disease and stones as reported 
by the patient, and he continued to have his dull aching 
consistent pains since 1975; and (2) hepatitis A, B, and C, 
again reported by the patient, no evidence of it at this 
time; the Veteran stated originally he had jaundice, gray 
stool and dark urine which he did not have at this time and 
he had no spider nevi or ascites or palmar erythema; and (3) 
the other complaint he had was fatigue as reported above.  
The examiner concluded that at this time, without 
corroborating evidence from previous medical records, he 
could not conclusively diagnosis the hepatitis A, B, or C.  

The forgoing competent medical evidence does not support an 
evaluation in excess of 10 percent for post-operative 
cholecystectomy with residual infectious hepatitis A, B and 
C, symptomatic.  Diagnostic Code 7345.  Despite the Veteran's 
complaints of fatigue, the competent medical evidence is 
simply negative for anorexia, dietary restriction or 
continuous medication, or incapacitating episodes.  Further, 
the report of the October 2004 VA examination relates that 
the examiner found no evidence of hepatitis A, B, and C. 

The Board is aware that the Veteran has a scar of the right 
upper quadrant secondary to gallbladder surgery.  In general, 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14 (2008); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Id.  In this case, the September 2002 
and October 2004 VA examinations are negative for any 
pertinent findings or resulting functional impairment from 
the scar.  38 C.F.R. § 4.118 (2008). Thus, additional 
compensation, based on the scar, is not warranted.

The Board is also aware of the Veteran's own assertions as to 
the severity of his post-operative cholecystectomy with 
residual infectious hepatitis A, B and C.  However, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Despite the Veteran's testimony as to the observable symptoms 
of his post-operative cholecystectomy with residual 
infectious hepatitis A, B and C (which include fatigue), the 
medical record before the Board shows that the manifestations 
do not satisfy the diagnostic criteria for an evaluation in 
excess of 10 percent.  As a result, his assertions do not 
constitute evidence that this disability warrants an 
increased evaluation.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 10 percent for 
post-operative cholecystectomy with residual infectious 
hepatitis A, B and C.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz, 
supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An evaluation in excess of 10 percent for post-operative 
cholecystectomy with residual infectious hepatitis A, B and 
C, symptomatic, is denied.


REMAND

A preliminary review of the record indicates that additional 
development is required for each of the remanded increased 
evaluation and secondary service connection claims.  

Subsequent to the Board's April 2008 remand and the November 
2008 SSOC, the Veteran submitted an authorization for VA to 
obtain additional medical records from private physicians and 
VA.  A careful review of the record indicates that most of 
the records have already been associated with the claims 
file.  However, the Veteran stated that he has received 
orthopedic treatment of the knees from Dr. M. R. through 
2008.  Currently, the claims file contains no records from 
Dr. R. dated after October 2002.  The Board also notes that 
VA treatment records dated in 2007, obtained pursuant to the 
Board's April 2008 remand, reflect current treatment from Dr. 
R.  These records could be relevant to each of the Veteran's 
remanded claims, and are thus necessary for the proper 
adjudication of the claims.

Additional development is also required for the Veteran's 
secondary service connection claims.  

The Veteran claims that he has a disability of the right 
proximal humerus and left shoulder due to falls caused by his 
service-connected right and left knee disabilities.  The 
evidence contains some records corroborating the Veteran's 
contentions.  A July 2002 private treatment report relates 
that about 11 days earlier the Veteran tripped and landed 
against a cabinet with his [right] shoulder.  He had pain and 
underwent physical therapy.  An X-ray revealed a non-
displaced fracture of the proximal humerus and the impression 
was that the Veteran had sustained a non-displaced fracture 
of the proximal humerus.  

A private November 2003 treatment report provides that in 
late October the Veteran's left knee gave out and he fell, 
landing on his left shoulder.  An X-ray revealed moderate AC 
arthrosis with a degenerative cyst in the humeral head.  An 
MRI revealed a full thickness tear of the rotator cuff.  A 
December 2003 VA outpatient treatment report notes that the 
Veteran fell the prior November when his knee gave out.  

The record also includes evidence of other injuries to the 
Veteran's shoulders, unrelated to his service-connected 
knees.  An April 2002 private treatment report relates that 
while at work in early December the Veteran had attempted to 
catch an 80 pound bottle with his right arm.  He heard a 
crack and felt severe pain.  An X-ray revealed a type III 
hooked acromion and significant degenerative changes of the 
AC joint.  An MRI evaluation was consistent with a complete 
tear of the rotator cuff.  

An October 2002 private treatment report relates that several 
days earlier the Veteran was in a motor vehicle accident 
(MVA).  His car was completely destroyed and he hit his 
[right] shoulder.  He had an acute, sharp pain in his 
shoulder and numbness in his arm.  An X-ray revealed no 
evidence of acute fracture.  The impression was that the 
Veteran had sustained a contusion to his shoulder and 
possible a re-tearing of the rotator cuff.  

The foregoing records require a VA examination to determine 
whether the Veteran has a current disability of the right 
proximal humerus or left shoulder, and if so, whether the 
disabilities are due to falls caused by the Veteran's 
service-connected knee disabilities, or are due to other 
injuries un-related to the Veteran's service-connected knee 
disabilities.  The VCAA requires, among other things, that VA 
assist a claimant in providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from 
Dr. R., including those dated since 
October 2002, which have not previously 
been associated with the claims file.

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any disabilities of the right proximal 
humerus and left shoulder that may be 
present.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and 
such review must be noted in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the right proximal 
humerus or left shoulder is causally 
related to the July 2002 or October 2003 
falls, respectively.  The examiner is 
also asked to opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any current 
condition of the right proximal humerus 
or left shoulder is causally related to 
the April 2002 work accident or the 
October 2002 MVA.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's 
claims for (1) service connection for 
fracture of the right proximal humerus, 
secondary to post-operative medial 
meniscectomy, left knee, with 
hypertrophic degenerative changes, 
status-post total left knee replacement; 
(2) service connection for left shoulder 
injury status-post arthroscopic rotator 
cuff repair, secondary to post-operative 
medial meniscectomy, left knee, with 
hypertrophic degenerative changes, 
status-post total left knee replacement; 
(3) an increased evaluation for post-
operative medial meniscectomy, left knee, 
with hypertrophic degenerative changes, 
status-post total left knee replacement; 
and (4) an increased evaluation for 
residuals, injury right knee with 
posterolateral synovial tear and 
hypertrophic degenerative changes.  If 
any benefit sought on appeal remains 
denied, provide the Veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


